Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 10/25/2021. Claims 1-4, 6-17, and 19 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see page 7, filed 10/25/2021, with respect to the rejection under 35 U.S.C. § 112(a) and § 112(b) of claim 3 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 112(a) and § 112(b) of claim 3 has been withdrawn. 
Applicant’s arguments, see pages 8-11, filed 10/25/2021, with respect to the rejection(s) of claim(s) 1-2, 6, 11-13, 15-17, and 19 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 in view of Abe et al. 20170308094 A1 (“Abe”) in combination with Van Buer et al. US 20070213922 A1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 11-13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. 20170308094 A1 (“Abe”) in combination with Van Buer et al. US 20070213922 A1 (“Van Buer”).

Regarding Claim 1. Abe teaches a method of determining a moving path of a mobile intelligent transportation system (ITS) station, the method comprising:
	transmitting a first message containing at least one of (a) information on one or more predictive locations and (b) a kinematic predictive value at the one or more predictive locations that are generated in consideration of a first predictive moving path of the mobile ITS station (Abe teaches a vehicle control system for an autonomous vehicle in which a navigation device receives input from a user interface by which a user specifies a current position and destination position for the vehicle [paragraph 47]. There is also a communication device that can communicate via a wireless network [paragraph 46] and a global navigation satellite system (GNSS) receiver [paragraph 47]. It is the autonomous driving controller at numeral 120 of FIG. 2 that particularly reads on the claim language of a mobile ITS station, as the autonomous driving controller transmits messages from the trajectory generating section to a travel controller, wherein the messages sent to the trajectory controller read on the first message containing information on one or more predictive locations as described below, and the autonomous driving controller also receives messages containing anticipated traffic information from both the navigation device at numeral 50 and the storage device at 180 [FIG. 2]. The navigation device specifies the position of the vehicle M through the GNSS receiver and calculates the route from the specified position to the destination specified by the user. The navigation device is shown at numeral 50, which includes a touch panel display device serving as a user interface [paragraph 47], communicates the information input by the user to the vehicle control system via a multiple communication line such as a controller area network (CAN) [paragraph 46], which means the message containing at least information on the destination is transmitted to the autonomous driving controller. Abe also teaches an action plan generating section inside the autonomous driving controller that generates an action plan for a zone between the starting point and destination of automated driving [paragraph 83]. The action plan generating section sets a lane changing event, a diverging event, or a merging event at a place where the target lane determined by the target lane determination section is changed [paragraph 84]. The action plan generating section 144 may dynamically change the action plan independently of the target lane information 184 as the situations of the vehicle M changes. For example, the action plan generating section 144 changes the event set for a block where the vehicle M is scheduled to travel when the speed of one of the surrounding vehicles recognized by the outside recognizing section 142 exceeds a threshold value while the vehicle M is traveling or when a surrounding vehicle traveling in the lane next to the travel lane of the vehicle M moves toward the travel lane of the vehicle M [paragraph 85], and is shown in FIG. 5 determining whether to change lanes and travel to different points on the road (predictive locations) in response to changes to the situation of the vehicle, so the action plan generating section can generate one or more predictive locations in consideration of a first predictive moving path of the mobile ITS station. The predictive locations are best demonstrated in FIG. 8. Coupled to the action plan generating section is an action plan changing section that changes the plan of automated driving based on any factor independent of the travel requirements for the vehicle M to travel by autonomously driving along the route to the destination [paragraph 86], where the factor may include factors determined or selected depending on intentions, plans, activities, etc. of vehicle’s occupants, without regard to the requirements for automated driving operation. This can include things like informational or entertaining contents, participating in a videoconference, etc. [paragraph 86]. Abe shows that a trajectory candidate generating section at numeral 146B of FIG. 6 determines a trajectory as a group of target positions (predictive locations received from the action plan generating section) that the reference position (the center of gravity or the center of the rear wheel axis) of the vehicle M is to reach at predetermined intervals in future [paragraph 91]. The trajectory generating section is shown in FIG. 2 at numeral 146, and generates a trajectory in response to the input received by the action plan generating section and action plan changing section at numerals 144 and 145 [FIG. 2]. This trajectory information containing information regarding target positions is then transmitted to the travel controller at numeral 160);
	receiving a second message containing anticipated traffic information which is generated based on the first message; and
	determining, by the mobile ITS station, whether to change the first predictive moving path with to a second predictive moving path based on the anticipated traffic information received via the second message (Abe teaches a high-precision map information at numeral 182 within the storage device of the vehicle control system at numeral 100 of FIG. 2. The high-precision map information is more precise than the navigation map of the navigation device at numeral 50. The high-precision map information is part of the storage device at numeral 180 of FIG. 2, which may receive its information by downloading information through in-vehicle Internet equipment or the like [paragraph 71]. The high-precision map information includes information on the center of each lane or boundaries thereof, and may also include road information, traffic control information, address information, and the like. The traffic control information includes information on lanes blocked due to construction, traffic accidents, traffic jam, and the like [paragraph 73]. In FIG. 2, these elements are shown to communicate and send information to the autonomous driving controller, which receives messages containing this information from a target lane determination section at numeral 110. Inside the autonomous driving controller, the action plan changing section at numeral 145 of FIG. 2 can change the action plan based on the anticipated traffic information received to avoid traffic jams [paragraph 86]).
	Abe does not teach:
	wherein the anticipated traffic information comprises density information per predictive location which is generated in consideration of information on predictive locations received from a plurality of stations containing the mobile ITS station.
	However, Van Buer teaches:
	wherein the anticipated traffic information comprises density information per predictive location which is generated in consideration of information on predictive locations received from a plurality of stations containing the mobile ITS station (Van Buer teaches a traffic notification system configured to generate a plurality of traffic alerts, such as “traffic slow,” “traffic jam,” and “traffic clear.” Van Buer teaches that it is also known in the prior art to use data collected from individual vehicles to serve as input in a road network status or for a dynamic route guidance system [paragraph 2]. The invention of Van Buer is shown to involve a network depicted in FIG. 3, wherein the vehicles communicate with an intermediary probe station at numeral 40 [paragraph 29]. Each vehicle involved has to be a probe vehicle in order for this to work, shown in FIG. 2, which means that they must all contain a device similar to a mobile ITS station).
	It would have been obvious to one or ordinary skill in the art at the time of invention to modify the invention of Abe with wherein the anticipated traffic information comprises density information per predictive location which is generated in consideration of information on predictive locations received from a plurality of stations containing the mobile ITS station as taught by Van Buer so that the ITS receives information regarding traffic density to better plan which predictive locations to travel through in response to heavy traffic.
	Regarding Claim 2. Abe in combination with Van Buer teaches the method Claim 1.
	Abe also teaches:
	wherein the first message is generated based on information obtained from a navigation service of the mobile ITS station (Abe teaches that the message regarding the destination of the vehicle is obtained from a navigation device at numeral 50 that includes a global navigation satellite system (GNSS) receiver [paragraph 47], which means that the navigation data for the vehicle’s destination is acquired by a navigation service through satellite connection).
	Regarding Claim 6. Abe in combination with Van Buer teaches the method of Claim 1.
	Abe also teaches:
	wherein the first message contains information on arrival anticipated time corresponding to each of the information on the one or more predictive locations (Abe teaches that a trajectory candidate generating section at numeral 146B of FIG. 6 determines a trajectory as a group of target positions (predictive locations) that the reference position (the center of gravity or the center of the rear wheel axis) of the vehicle M is to reach at predetermined intervals in future [paragraph 91]. FIG. 8 is a diagram illustrating trajectory candidates generated by the trajectory candidate generating section with the trajectory points K. The wider the intervals of the trajectory points K, the higher the speed of the vehicle M. The narrower the intervals of the trajectory points K, the lower the speed of the vehicle M. The trajectory candidate generating section therefore gradually increases the intervals of the trajectory points K in order to accelerate the vehicle M and gradually reduces the intervals of the trajectory points K in order to decelerate the vehicle M [paragraph 91]. Since each trajectory point K includes a speed component as described above, the trajectory candidate generating section needs to give target speed to each trajectory point K. The target speed is determined in accordance with the travelling style determined by the travelling style determination section [paragraph 92]. The trajectory candidate generating section may also develop plural time-series patterns of the target speed to the end of the lane change [paragraph 94], which means that between determining the speed of the vehicle and distance to reach each predictive location, which would be enough for the system to calculate the time needed to reach each location, the system also makes a set of time-series patterns to determine when the vehicle will arrive at each predicative location, best illustrated in FIG. 10), and 
	wherein the second message contains anticipated traffic information which is generated in consideration of the information on each of the predictive locations and the information on the arrival anticipated time (Abe teaches a high-precision map information at numeral 182 within the storage device of the vehicle control system at numeral 100 of FIG. 2. The high-precision map information is more precise than the navigation map of the navigation device at numeral 50. The high-precision map information is part of the storage device at numeral 180 of FIG. 2, which may receive its information by downloading information through in-vehicle Internet equipment or the like [paragraph 71]. The high-precision map information includes information on the center of each lane or boundaries thereof, and may also include road information, traffic control information, address information, and the like. The traffic control information includes information on lanes blocked due to construction, traffic accidents, traffic jam, and the like [paragraph 73]. In FIG. 2, these elements are shown to communicate and send information to the autonomous driving controller, which receives messages containing this information from a target lane determination section at numeral 110. The second message is sent to the autonomous driving controller by the target lane determination section shown in FIG. 2. Information on traffic from the storage device passes through the target lane determination section before it is received by the autonomous driving controller. The target lane determination section divides the route provided from the navigation device into plural blocks and determines the target lane for each block with reference to the high-precision map information. The target lane determination section divides the route every 100 m in the vehicle travel direction. For example, the target lane determination section determines that the vehicle is to travel the second lane from the left. When the route includes a diverging point, a merging point, or the like, for example, the target lane determination section determines the target lanes such that the vehicle M can travel in a reasonable route for safely passing the diverging point, the merging point, or the like toward the destination. The target lane determined by the target lane determination section is stored in the storage as the target lane information [paragraph 72]. The action plan generating section at numeral 144 sets a lane changing event, a diverging event, or a merging event at a place where the target lane determined by the target lane determination section is changed [paragraph 84]. The information indicating the action plan generated by the action plan generating section is then stored in the storage as the action plan information at numeral 186, where the action plan information feeds back into the target lane determination section. The target lane determined by the target lane determination section may then be changed based on an instruction of the action plan changing section at numeral 145 [paragraph 138]. In this way, the second message containing traffic information is based in part on the action plan that reads on the first message).
	Regarding Claim 11. Abe teaches a mobile intelligent transport system (ITS) station for determining a moving path based on information on a predictive location, the mobile ITS station comprising: 
	a transceiver configured to transmit and receive signals (Abe teaches a vehicle control system for an autonomous vehicle in which a navigation device receives input from a user interface by which a user specifies a current position and destination position for the vehicle [paragraph 47]. There is also a communication device that can communicate via a wireless network [paragraph 46] and a global navigation satellite system (GNSS) receiver [paragraph 47]. In particular, the autonomous driving controller at numeral 120 of FIG. 2 operates as a transceiver that can transmit signals to the travel controller at numeral 160 and receive messages from the target lane determination section at numeral 110, which in turn takes in information from the memory storage at 180 and the navigation device at 50 [FIG. 2]); and 
	a processor configured to: 
	generate a first message containing at least one of information on one or more predictive locations and a kinematic predictive value at the one or more predictive locations that are generated in consideration of a first predictive moving path of the mobile ITS station (Abe teaches an action plan generating section inside the autonomous driving controller that generates an action plan for a zone between the starting point and destination of automated driving [paragraph 83]. The action plan generating section sets a lane changing event, a diverging event, or a merging event at a place where the target lane determined by the target lane determination section is changed [paragraph 84]. The action plan generating section 144 may dynamically change the action plan independently of the target lane information 184 as the situations of the vehicle M changes. For example, the action plan generating section 144 changes the event set for a block where the vehicle M is scheduled to travel when the speed of one of the surrounding vehicles recognized by the outside recognizing section 142 exceeds a threshold value while the vehicle M is traveling or when a surrounding vehicle traveling in the lane next to the travel lane of the vehicle M moves toward the travel lane of the vehicle M [paragraph 85], and is shown in FIG. 5 determining whether to change lanes and travel to different points on the road (predictive locations) in response to changes to the situation of the vehicle, so the action plan generating section can generate one or more predictive locations in consideration of a first predictive moving path of the mobile ITS station. The predictive locations are best demonstrated in FIG. 8. Some or all of the target lane determination section, each section of the automated driving controller, HMI controller, and travel controller are implemented by a processor executing a program (software)), 
	transmit, via the transceiver, the generated first message to a device (the autonomous driving controller sends the action plan to a travel controller in FIG. 2), 
	receive, via the transceiver, a second message containing anticipated traffic information (Abe teaches a high-precision map information at numeral 182 within the storage device of the vehicle control system at numeral 100 of FIG. 2. The high-precision map information is more precise than the navigation map of the navigation device at numeral 50. The high-precision map information is part of the storage device at numeral 180 of FIG. 2, which may receive its information by downloading information through in-vehicle Internet equipment or the like [paragraph 71]. The high-precision map information includes information on the center of each lane or boundaries thereof, and may also include road information, traffic control information, address information, and the like. The traffic control information includes information on lanes blocked due to construction, traffic accidents, traffic jam, and the like [paragraph 73]. In FIG. 2, these elements are shown to communicate and send information to the autonomous driving controller, which receives messages containing this information from a target lane determination section at numeral 110), which is generated based on the first message (the second message is sent to the autonomous driving controller by the target lane determination section shown in FIG. 2. Information on traffic from the storage device passes through the target lane determination section before it is received by the autonomous driving controller. The target lane determination section divides the route provided from the navigation device into plural blocks and determines the target lane for each block with reference to the high-precision map information. For example, the target lane determination section determines that the vehicle is to travel the second lane from the left. When the route includes a diverging point, a merging point, or the like, for example, the target lane determination section determines the target lanes such that the vehicle M can travel in a reasonable route for safely passing the diverging point, the merging point, or the like toward the destination. The target lane determined by the target lane determination section is stored in the storage as the target lane information [paragraph 72]. The action plan generating section at numeral 144 sets a lane changing event, a diverging event, or a merging event at a place where the target lane determined by the target lane determination section is changed [paragraph 84]. The information indicating the action plan generated by the action plan generating section is then stored in the storage as the action plan information at numeral 186, where the action plan information feeds back into the target lane determination section. The target lane determined by the target lane determination section may then be changed based on an instruction of the action plan changing section at numeral 145 [paragraph 138]. In this way, the second message containing traffic information is based in part on the action plan that reads on the first message),
	process the received second message, and, 
	determine whether to change the first predictive moving path to a second predictive moving path based on the anticipated traffic information received via the second message (Abe teaches a high-precision map information at numeral 182 within the storage device of the vehicle control system at numeral 100 of FIG. 2. The high-precision map information is more precise than the navigation map of the navigation device at numeral 50. The high-precision map information is part of the storage device at numeral 180 of FIG. 2, which may receive its information by downloading information through in-vehicle Internet equipment or the like [paragraph 71]. The high-precision map information includes information on the center of each lane or boundaries thereof, and may also include road information, traffic control information, address information, and the like. The traffic control information includes information on lanes blocked due to construction, traffic accidents, traffic jam, and the like [paragraph 73]. In FIG. 2, these elements are shown to communicate and send information to the autonomous driving controller, which receives messages containing this information from a target lane determination section at numeral 110. Inside the autonomous driving controller, the action plan changing section at numeral 145 of FIG. 2 can change the action plan based on the anticipated traffic information received to avoid traffic jams [paragraph 86]).
	Abe does not teach: 
	wherein the anticipated traffic information comprises density information per predictive location which is generated in consideration of information on predictive locations received from a plurality of stations containing the mobile ITS station.
	However, Van Buer teaches:
	wherein the anticipated traffic information comprises density information per predictive location which is generated in consideration of information on predictive locations received from a plurality of stations containing the mobile ITS station (Van Buer teaches a traffic notification system configured to generate a plurality of traffic alerts, such as “traffic slow,” “traffic jam,” and “traffic clear.” Van Buer teaches that it is also known in the prior art to use data collected from individual vehicles to serve as input in a road network status or for a dynamic route guidance system [paragraph 2]. The invention of Van Buer is shown to involve a network depicted in FIG. 3, wherein the vehicles communicate with an intermediary probe station at numeral 40 [paragraph 29]. Each vehicle involved has to be a probe vehicle in order for this to work, shown in FIG. 2, which means that they must all contain a device similar to a mobile ITS station).
	It would have been obvious to one or ordinary skill in the art at the time of invention to modify the invention of Abe with wherein the anticipated traffic information comprises density information per predictive location which is generated in consideration of information on predictive locations received from a plurality of stations containing the mobile ITS station as taught by Van Buer so that the ITS receives information regarding traffic density to better plan which predictive locations to travel through in response to heavy traffic.
	Regarding Claim 12. Abe in combination with Van Buer teaches the mobile ITS station of Claim 11.
	Abe also teaches:
further comprising a navigation system configured to provide a navigation service, 
	wherein the processor is configured to generate the first message based on information obtained from the navigation system (Abe teaches that the message regarding the destination of the vehicle is obtained from a navigation device at numeral 50 that includes a global navigation satellite system (GNSS) receiver [paragraph 47], which means that the navigation data for the vehicle’s destination is acquired by a navigation service through satellite connection).
	Regarding Claim 13. Abe teaches the mobile ITS station of Claim 11.
	Abe also teaches:
	wherein the processor comprises:
	an application for determining a moving path based on a predictive location in an application layer (FIG.2 shows a trajectory generating section at numeral 146, which receives the action plan generated by the action plan generating section at numeral 144. The action plan generating section 144 may dynamically change the action plan independently of the target lane information 184 as the situations of the vehicle M changes. For example, the action plan generating section 144 changes the event set for a block where the vehicle M is scheduled to travel when the speed of one of the surrounding vehicles recognized by the outside recognizing section 142 exceeds a threshold value while the vehicle M is traveling or when a surrounding vehicle traveling in the lane next to the travel lane of the vehicle M moves toward the travel lane of the vehicle M [paragraph 85], and is shown in FIG. 5 determining whether to change lanes and travel to different points on the road (predictive locations) in response to changes to the situation of the vehicle, so the action plan generating section can generate one or more predictive locations in consideration of a first predictive moving path of the mobile ITS station. The predictive locations are best demonstrated in FIG. 8. The action plan generating section acts as an application layer generating a predictive location, and the trajectory generating section determines a moving path based on this predictive location),
	a message management function block for managing the first message (Abe teaches that the trajectory generating section features several subcomponents, including an evaluation and selection section at numeral 146C of FIG. 6, which evaluates trajectory candidates from a trajectory candidate generating section and selects the trajectory to be outputted to the travel controller [paragraph 95]), and
	a function block for managing the second message (The target lane determination section at numeral 110 of FIG. 2 divides the route provided from the navigation device at numeral 50 into plural blocks and determines the target lane for each block with reference to the high-precision map information at numeral 182 [FIG. 2, paragraph 72], which means that the target lane determination section manages the second message before it is received by the autonomous driving controller).
	Regarding Claim 15. Abe teaches A method of assisting a mobile intelligent transport system (ITS) station in determining a moving path, the method comprising:
	receiving, by a device, a first message containing at least one of (a) information on one or more predictive locations and (b) a kinematic predictive value at the one or more predictive locations which are generated in consideration of a predictive moving path of each of one or more mobile ITS stations (Abe teaches a vehicle control system for an autonomous vehicle in which a navigation device receives input from a user interface by which a user specifies a current position and destination position for the vehicle [paragraph 47]. There is also a communication device that can communicate via a wireless network [paragraph 46] and a global navigation satellite system (GNSS) receiver [paragraph 47]. It is the autonomous driving controller at numeral 120 of FIG. 2 that particularly reads on the claim language of a mobile ITS station, as the autonomous driving controller transmits messages from the trajectory generating section to a travel controller, wherein the messages sent to the trajectory controller read on the first message containing information on one or more predictive locations as described below, and the autonomous driving controller also receives messages containing anticipated traffic information from both the navigation device at numeral 50 and the storage device at 180 [FIG. 2]. The navigation device specifies the position of the vehicle M through the GNSS receiver and calculates the route from the specified position to the destination specified by the user. The navigation device is shown at numeral 50, which includes a touch panel display device serving as a user interface [paragraph 47], communicates the information input by the user to the vehicle control system via a multiple communication line such as a controller area network (CAN) [paragraph 46], which means the message containing at least information on the destination is transmitted to the autonomous driving controller. Abe also teaches an action plan generating section inside the autonomous driving controller that generates an action plan for a zone between the starting point and destination of automated driving [paragraph 83]. The action plan generating section sets a lane changing event, a diverging event, or a merging event at a place where the target lane determined by the target lane determination section is changed [paragraph 84]. The action plan generating section 144 may dynamically change the action plan independently of the target lane information 184 as the situations of the vehicle M changes. For example, the action plan generating section 144 changes the event set for a block where the vehicle M is scheduled to travel when the speed of one of the surrounding vehicles recognized by the outside recognizing section 142 exceeds a threshold value while the vehicle M is traveling or when a surrounding vehicle traveling in the lane next to the travel lane of the vehicle M moves toward the travel lane of the vehicle M [paragraph 85], and is shown in FIG. 5 determining whether to change lanes and travel to different points on the road (predictive locations) in response to changes to the situation of the vehicle, so the action plan generating section can generate one or more predictive locations in consideration of a first predictive moving path of the mobile ITS station. The predictive locations are best demonstrated in FIG. 8. Coupled to the action plan generating section is an action plan changing section that changes the plan of automated driving based on any factor independent of the travel requirements for the vehicle M to travel by autonomously driving along the route to the destination [paragraph 86], where the factor may include factors determined or selected depending on intentions, plans, activities, etc. of vehicle’s occupants, without regard to the requirements for automated driving operation. This can include things like informational or entertaining contents, participating in a videoconference, etc. [paragraph 86]. Abe shows that a trajectory candidate generating section at numeral 146B of FIG. 6 determines a trajectory as a group of target positions (predictive locations received from the action plan generating section) that the reference position (the center of gravity or the center of the rear wheel axis) of the vehicle M is to reach at predetermined intervals in future [paragraph 91]. The trajectory generating section is shown in FIG. 2 at numeral 146, and generates a trajectory in response to the input received by the action plan generating section and action plan changing section at numerals 144 and 145 [FIG. 2]. This trajectory information containing information regarding target positions is then transmitted to the travel controller at numeral 160); 
	generating a second message containing anticipated traffic information, which is generated based on the first message; and
	transmitting, by the device to the one or more mobile ITS stations, the generated second message (Abe teaches a high-precision map information at numeral 182 within the storage device of the vehicle control system at numeral 100 of FIG. 2. The high-precision map information is more precise than the navigation map of the navigation device at numeral 50. The high-precision map information is part of the storage device at numeral 180 of FIG. 2, which may receive its information by downloading information through in-vehicle Internet equipment or the like [paragraph 71]. The high-precision map information includes information on the center of each lane or boundaries thereof, and may also include road information, traffic control information, address information, and the like. The traffic control information includes information on lanes blocked due to construction, traffic accidents, traffic jam, and the like [paragraph 73]. In FIG. 2, these elements are shown to communicate and send information to the autonomous driving controller, which receives messages containing this information from a target lane determination section at numeral 110. Inside the autonomous driving controller, the action plan changing section at numeral 145 of FIG. 2 can change the action plan based on the anticipated traffic information received to avoid traffic jams [paragraph 86]).
	Abe does not teach: 
	wherein the anticipated traffic information comprises density information per predictive location which is generated in consideration of information on predictive locations received from a plurality of stations containing the mobile ITS station.
	However, Van Buer teaches:
	wherein the anticipated traffic information comprises density information per predictive location which is generated in consideration of information on predictive locations received from a plurality of stations containing the mobile ITS station (Van Buer teaches a traffic notification system configured to generate a plurality of traffic alerts, such as “traffic slow,” “traffic jam,” and “traffic clear.” Van Buer teaches that it is also known in the prior art to use data collected from individual vehicles to serve as input in a road network status or for a dynamic route guidance system [paragraph 2]. The invention of Van Buer is shown to involve a network depicted in FIG. 3, wherein the vehicles communicate with an intermediary probe station at numeral 40 [paragraph 29]. Each vehicle involved has to be a probe vehicle in order for this to work, shown in FIG. 2, which means that they must all contain a device similar to a mobile ITS station).
	It would have been obvious to one or ordinary skill in the art at the time of invention to modify the invention of Abe with wherein the anticipated traffic information comprises density information per predictive location which is generated in consideration of information on predictive locations received from a plurality of stations containing the mobile ITS station as taught by Van Buer so that the ITS receives information regarding traffic density to better plan which predictive locations to travel through in response to heavy traffic.
	Regarding Claim 16. Abe teaches a device for assisting a mobile intelligent transport system (ITS) station in determining a moving path, the device comprising: 
	a transceiver configured to receive a first message containing at least one of (a) information on one or more predictive locations and (b) a kinematic predictive value at the one or more predictive locations which are generated in consideration of a predictive moving path of each of one or more mobile ITS stations (Abe teaches a vehicle control system for an autonomous vehicle in which a navigation device receives input from a user interface by which a user specifies a current position and destination position for the vehicle [paragraph 47]. There is also a communication device that can communicate via a wireless network [paragraph 46] and a global navigation satellite system (GNSS) receiver [paragraph 47]. In particular, the autonomous driving controller at numeral 120 of FIG. 2 operates as a transceiver that can transmit signals to the travel controller at numeral 160 and receive messages from the target lane determination section at numeral 110, which in turn takes in information from the memory storage at 180 and the navigation device at 50 [FIG. 2]. Abe also teaches an action plan generating section inside the autonomous driving controller that generates an action plan for a zone between the starting point and destination of automated driving [paragraph 83]. The action plan generating section sets a lane changing event, a diverging event, or a merging event at a place where the target lane determined by the target lane determination section is changed [paragraph 84]. The action plan generating section 144 may dynamically change the action plan independently of the target lane information 184 as the situations of the vehicle M changes. For example, the action plan generating section 144 changes the event set for a block where the vehicle M is scheduled to travel when the speed of one of the surrounding vehicles recognized by the outside recognizing section 142 exceeds a threshold value while the vehicle M is traveling or when a surrounding vehicle traveling in the lane next to the travel lane of the vehicle M moves toward the travel lane of the vehicle M [paragraph 85], and is shown in FIG. 5 determining whether to change lanes and travel to different points on the road (predictive locations) in response to changes to the situation of the vehicle, so the action plan generating section can generate one or more predictive locations in consideration of a first predictive moving path of the mobile ITS station. The predictive locations are best demonstrated in FIG. 8. The action plan generating section at numeral 144 sets a lane changing event, a diverging event, or a merging event at a place where the target lane determined by the target lane determination section is changed [paragraph 84]. The information indicating the action plan generated by the action plan generating section is then stored in the storage as the action plan information at numeral 186, where the action plan information feeds back into the target lane determination section. The target lane determined by the target lane determination section may then be changed based on an instruction of the action plan changing section at numeral 145 [paragraph 138], which means that the target lane determination section acts as both a transmitter and a receiver (a transmitter). Some or all of the target lane determination section, each section of the automated driving controller, HMI controller, and travel controller are implemented by a processor executing a program (software)); and 
	a processor configured to generate a second message containing anticipated traffic information, which is generated in consideration of the first message received by the transceiver, and provide the generated second message to the transceiver (Abe teaches a high-precision map information at numeral 182 within the storage device of the vehicle control system at numeral 100 of FIG. 2. The high-precision map information is more precise than the navigation map of the navigation device at numeral 50. The high-precision map information is part of the storage device at numeral 180 of FIG. 2, which may receive its information by downloading information through in-vehicle Internet equipment or the like [paragraph 71]. The high-precision map information includes information on the center of each lane or boundaries thereof, and may also include road information, traffic control information, address information, and the like. The traffic control information includes information on lanes blocked due to construction, traffic accidents, traffic jam, and the like [paragraph 73]. In FIG. 2, these elements are shown to communicate and send information to the autonomous driving controller, which receives messages containing this information from a target lane determination section at numeral 110. The second message is sent to the autonomous driving controller by the target lane determination section shown in FIG. 2. Information on traffic from the storage device passes through the target lane determination section before it is received by the autonomous driving controller. The target lane determination section divides the route provided from the navigation device into plural blocks and determines the target lane for each block with reference to the high-precision map information. The target lane determination section divides the route every 100 m in the vehicle travel direction. For example, the target lane determination section determines that the vehicle is to travel the second lane from the left. When the route includes a diverging point, a merging point, or the like, for example, the target lane determination section determines the target lanes such that the vehicle M can travel in a reasonable route for safely passing the diverging point, the merging point, or the like toward the destination. The target lane determined by the target lane determination section is stored in the storage as the target lane information [paragraph 72]. The action plan generating section at numeral 144 sets a lane changing event, a diverging event, or a merging event at a place where the target lane determined by the target lane determination section is changed [paragraph 84]. The information indicating the action plan generated by the action plan generating section is then stored in the storage as the action plan information at numeral 186, where the action plan information feeds back into the target lane determination section. The target lane determined by the target lane determination section may then be changed based on an instruction of the action plan changing section at numeral 145 [paragraph 138]. In this way, the second message containing traffic information is based in part on the action plan that reads on the first message), and
	wherein the transceiver is configured to transmit the generated second message to the one or more mobile ITS stations (Abe teaches that the traffic control information can include information on lanes blocked due to construction, traffic accidents, traffic jam, and the like [paragraph 73]. In FIG. 2, the memory storage containing the high-precision map information and the navigation device are shown to communicate and send information to the autonomous driving controller through the target lane determination section at numeral 110, which acts as a transceiver configured to transmit the signal to the mobile ITS station (the autonomous driving controller)).
	Abe does not teach: 
	wherein the anticipated traffic information comprises density information per predictive location which is generated in consideration of information on predictive locations received from a plurality of stations containing the mobile ITS station.
	However, Van Buer teaches:
	wherein the anticipated traffic information comprises density information per predictive location which is generated in consideration of information on predictive locations received from a plurality of stations containing the mobile ITS station (Van Buer teaches a traffic notification system configured to generate a plurality of traffic alerts, such as “traffic slow,” “traffic jam,” and “traffic clear.” Van Buer teaches that it is also known in the prior art to use data collected from individual vehicles to serve as input in a road network status or for a dynamic route guidance system [paragraph 2]. The invention of Van Buer is shown to involve a network depicted in FIG. 3, wherein the vehicles communicate with an intermediary probe station at numeral 40 [paragraph 29]. Each vehicle involved has to be a probe vehicle in order for this to work, shown in FIG. 2, which means that they must all contain a device similar to a mobile ITS station).
	It would have been obvious to one or ordinary skill in the art at the time of invention to modify the invention of Abe with wherein the anticipated traffic information comprises density information per predictive location which is generated in consideration of information on predictive locations received from a plurality of stations containing the mobile ITS station as taught by Van Buer so that the ITS receives information regarding traffic density to better plan which predictive locations to travel through in response to heavy traffic.
	Regarding Claim 17. Abe in combination with Van Buer teaches the method of Claim 15. 
	Abe also teaches:
	wherein the second message containing the anticipated traffic information is used in determining whether to change a predictive moving path of a vehicle to another predictive moving path (Abe teaches a high-precision map information at numeral 182 within the storage device of the vehicle control system at numeral 100 of FIG. 2. The high-precision map information is more precise than the navigation map of the navigation device at numeral 50. The high-precision map information is part of the storage device at numeral 180 of FIG. 2, which may receive its information by downloading information through in-vehicle Internet equipment or the like [paragraph 71]. The high-precision map information includes information on the center of each lane or boundaries thereof, and may also include road information, traffic control information, address information, and the like. The traffic control information includes information on lanes blocked due to construction, traffic accidents, traffic jam, and the like [paragraph 73]. In FIG. 2, these elements are shown to communicate and send information to the autonomous driving controller, which receives messages containing this information from a target lane determination section at numeral 110. Inside the autonomous driving controller, the action plan changing section at numeral 145 of FIG. 2 can change the action plan based on the anticipated traffic information received to avoid traffic jams [paragraph 86]).
	Regarding Claim 19. Abe in combination with Van Buer teaches the method of Claim 16. 
	Abe also teaches:
	wherein the second message containing the anticipated traffic information is used in determining whether to change a predictive moving path of a vehicle to another predictive moving path (Abe teaches a high-precision map information at numeral 182 within the storage device of the vehicle control system at numeral 100 of FIG. 2. The high-precision map information is more precise than the navigation map of the navigation device at numeral 50. The high-precision map information is part of the storage device at numeral 180 of FIG. 2, which may receive its information by downloading information through in-vehicle Internet equipment or the like [paragraph 71]. The high-precision map information includes information on the center of each lane or boundaries thereof, and may also include road information, traffic control information, address information, and the like. The traffic control information includes information on lanes blocked due to construction, traffic accidents, traffic jam, and the like [paragraph 73]. In FIG. 2, these elements are shown to communicate and send information to the autonomous driving controller, which receives messages containing this information from a target lane determination section at numeral 110. Inside the autonomous driving controller, the action plan changing section at numeral 145 of FIG. 2 can change the action plan based on the anticipated traffic information received to avoid traffic jams [paragraph 86]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. US 20170308094 A1 (“Abe”) in view of Van Buer et al. US 20070213922 A1 (“Van Buer”) as applied to claim 1 above, and further in view of Davidson et al. US 6246693 B1 (“Davidson”) and Wilson US 20130158794 A1 (“Wilson”).
	Regarding Claim 3. Abe in combination with Van Buer teaches the method Claim 1.
	Abe does not teach:
	wherein the first message contains: 
	an identifier corresponding to information on each of the one or more predictive locations, 
	message generation time.
	However, Davidson teaches:
	wherein the first message contains: 
	an identifier corresponding to information on each of the one or more predictive locations, 
	message generation time (Davidson teaches a method for avoiding signal collision of messages transmitted over a single channel. The method includes transmitting and randomly retransmitting messages over a single channel. In order to predict the error rate and thus ensure that collisions between messages are avoided, the method the present invention further determines a retransmission interval between the retransmitted messages, as well as a message arrival rate and message length of the messages [Column 3, lines 4-15]. Davidson also teaches that all original messages are assigned a unique integer to identify the messages [Column 11, lines 56-58]. The error rate is thus determined as a function of the message length and rate, and the retransmission interval and number of retransmissions of the messages).
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Abe with wherein the first message contains: an identifier corresponding to information on each of the one or more predictive locations, message generation time as taught by Davidson so as to allow the messages delivered to include identification information and message efficiency information so that each recipient ITS knows the origin of the message and how much time has passed since it was sent.
	Abe also does not teach:
	the first message also contains:
	information on a probability of passing through the each predictive location.
	However, Wilson teaches:
	the first message also contains:
	information on a probability of passing through the each predictive location (Wilson teaches a method that may comprise the step of determining an incoming path to the decision point with respect to which the outgoing paths are to be defined. The incoming path is a path along which the vehicle is expected to travel to reach the decision point. In preferred embodiments the incoming path is a continuation of a road segment along which the vehicle is currently travelling. Alternatively or additionally the path may be a portion of a known most probable path for the vehicle, such as a portion of a pre-calculated route. In these cases the portion of the known path is preferably an end portion of the known path which terminates at the decision point. However, these preferred embodiments of the invention may still be applied to determining the relative probability that each of a plurality of other paths may be taken at a decision point even where an outgoing path at the decision point corresponding to a portion of a pre-calculated route is known [paragraph 27]. FIG. 3A illustrates a portion of a road network in which the ADAS horizon considers possible paths that may be taken by the vehicle through the road network rather than individual road segments and nodes, wherein the nodes at numeral 24 (also called decision points) act as predictive locations that vehicle may pass through [paragraph 107]. The method further comprises determining data indicative of the relative probability that each of a plurality of possible outgoing paths associated with a decision point will be taken by the vehicle in the immediate future using the positional data [Claim 2]. This data will comprise historic relative probability of each of the plurality of possible outgoing paths from the decision point having been taken based on the positional data [Claim 3]. The method also includes associating a relatively higher probability of the path being taken with a possible outgoing path that is associated with a relatively higher probability of having been selected based on the historic relative probability data [Claim 4]. Wilson also teaches that a processor receives a probability matrix to determine data indicative of the relative probability that each of a plurality of possible outgoing paths associated with a decision point will be taken by the vehicle in the immediate future from a memory storing the probability matrix [Claim 14], which means that the information regarding the probability of traveling through each path, including the predictive locations/nodes on the path, is sent as a message to the processor).
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Abe with the first message also contains: information on a probability of passing through the each predictive location as taught by Wilson so that the mobile ITS stations can send information on the probability of passing through a predictive location.
	Regarding Claim 4. Abe in combination with Van Buer, Davidson and Wilson teaches the method of Claim 3.
	Abe does not teach:
	wherein a set of the information on each of the one or more predictive locations and the information on the probability of passing through the each predictive location is contained in the first message only when a value of the information on the probability of passing through the each predictive location is equal to or greater than a prescribed value.
	However, Wilson teaches:
	wherein a set of the information on each of the one or more predictive locations and the information on the probability of passing through the each predictive location is contained in the first message only when a value of the information on the probability of passing through the each predictive location is equal to or greater than a prescribed value (Wilson teaches that the possible outgoing paths included in the determining data may or may not include all potential outgoing paths associated with the decision point, and certain paths may be excluded from consideration for various reasons e.g. as they are considered to be in a direction close to that opposite to the direction of travel, are below a significance threshold, etc. [paragraph 33]. In sum, the information on the probability of passing through predictive locations is only sent if the possible paths including those locations are greater than or equal to a significance threshold, which reads on a prescribed value).
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Abe with wherein a set of the information on each of the one or more predictive locations and the information on the probability of passing through the each predictive location is contained in the first message only when a value of the information on the probability of passing through the each predictive location is equal to or greater than a prescribed value as taught by Wilson so that the system does not become clogged with too many messages on predictive locations with a low probability of the ITS passing through.

Claims 7-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. US 20170308094 A1 (“Abe”) in view of Van Buer et al. US 20070213922 A1 (“Van Buer”) as applied to claim 1 above, and further in view of Schulte et al. US 20170214747 A1 (“Schulte”).
	Regarding Claim 7. Abe in combination with Van Buer teaches the method of Claim 1.
	Abe does not teach:
	wherein the first message is transmitted via a cooperative awareness message (CAM) by additionally containing information on a current location and kinematic information corresponding to the current location.
	However, Schulte teaches:
	wherein the first message is transmitted via a cooperative awareness message (CAM) by additionally containing information on a current location and kinematic information corresponding to the current location (Schulte teaches an intelligent transportation system which periodically transmits V2X (Vehicle to everything) messages in order to communicate their status to other road users [paragraph 13]. The status includes information such as the road user's location, speed, and direction of motion. Such messages are also referred to as cooperative awareness messages (CAM). A road user who receives these CAMs can then maintain a list with all road users from whom he has received a status. Such a list is also referred to as a local dynamic map (LDM). The V2X messages communicating status information are transmitting via a CAM information on a current location and current kinematic information corresponding to the current location in the form of speed and direction of motion).
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Abe with wherein the first message is transmitted via a cooperative awareness message (CAM) by additionally containing information on a current location and kinematic information corresponding to the current location as taught by Schulte so that the mobile ITS stations can communicate efficiently with one another and further improve the information available for planning predictive routes.
	Regarding Claim 8. Abe in combination with Van Buer teaches the method of Claim 1.
	Abe does not teach:
	wherein the second message is received in a form of an local dynamic map (LDM) containing anticipated traffic information, which is generated in consideration of at least one of:
	information on a current location, kinematic information corresponding to the current location, the information on the predictive location, and a kinematic predictive value at the predictive location.
	However, Schulte teaches:
	wherein the second message is received in a form of an local dynamic map (LDM) containing anticipated traffic information, which is generated in consideration of at least one of:
	information on a current location, kinematic information corresponding to the current location, the information on the predictive location, and a kinematic predictive value at the predictive location (Schulte teaches an intelligent transportation system which periodically transmits V2X (Vehicle to everything) messages in order to communicate their status to other road users [paragraph 13]. The status includes information such as the road user's location, speed, and direction of motion. Such messages are also referred to as cooperative awareness messages (CAM). A road user who receives these CAMs can then maintain a list with all road users from whom he has received a status. Such a list is also referred to as a local dynamic map (LDM). Schulte also teaches that the V2X messages have telematics data of other road users that are received from Cooperative Awareness Messages (CAM), and wherein the traffic telematics data are entered in the LDM object list via the V2X program and received from other road users [Claim 7], which means that the telematics data can include traffic telematics, and these messages are transmitted to other road users and received from other road users from a CAM in the form of an LDM. The V2X application records received telematics data of surrounding objects in an LDM object list; recording detected telematics data of surrounding objects in a sensor object list, compares the LDM object list with the sensor object list such that a telematics data comparison block determines differential surrounding objects that are recorded only in the sensor object list, and creates, or at least one differential surrounding object, a proxy V2X message with the telematics data of this differential surrounding object [Claim 1]. Since this is done periodically, the vehicles in this invention are constantly sharing traffic information with one another via messages in the form of an LDM containing the traffic information, kinematic information corresponding to the current location, and information on a current location at the very least).
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Abe with wherein the second message is received in a form of an local dynamic map (LDM) containing anticipated traffic information, which is generated in consideration of at least one of: information on a current location, kinematic information corresponding to the current location, the information on the predictive location, and a kinematic predictive value at the predictive location as taught by Schulte so that the mobile ITS stations can communicate anticipated traffic information efficiently with one another and further improve the information available for planning predictive routes.
	Regarding Claim 9. Abe in combination with Van Buer teaches the method of Claim 1.
	Abe also teaches:
	wherein if the mobile ITS station changes the first predictive moving path to the second predictive moving path in a first period according to a transmission of the first message and a reception of the second message, the first message transmitted in a second period after the first period contains information which is generated in consideration of the second predictive moving path (Abe teaches that the second message is sent to the autonomous driving controller by the target lane determination section shown in FIG. 2. Information on traffic from the storage device passes through the target lane determination section before it is received by the autonomous driving controller. The target lane determination section divides the route provided from the navigation device into plural blocks and determines the target lane for each block with reference to the high-precision map information. For example, the target lane determination section determines that the vehicle is to travel the second lane from the left. When the route includes a diverging point, a merging point, or the like, for example, the target lane determination section determines the target lanes such that the vehicle M can travel in a reasonable route for safely passing the diverging point, the merging point, or the like toward the destination. The target lane determined by the target lane determination section is stored in the storage as the target lane information [paragraph 72]. The action plan generating section at numeral 144 sets a lane changing event, a diverging event, or a merging event at a place where the target lane determined by the target lane determination section is changed [paragraph 84]. The information indicating the action plan generated by the action plan generating section is then stored in the storage as the action plan information at numeral 186, where the action plan information feeds back into the target lane determination section. The target lane determined by the target lane determination section may then be changed based on an instruction of the action plan changing section at numeral 145 [paragraph 138]. In this way, the second message containing traffic information is based in part on the action plan that reads on the first message. This means that after the ITS changes its predictive moving path to a second moving path, the first message transmitted in a second period after the first period contains information generated in consideration of the new moving path).
	Abe does not teach:
	wherein the mobile ITS station periodically transmits the first message.
	However, Schulte teaches:
	wherein the mobile ITS station periodically transmits the first message (Schulte teaches an intelligent transportation system which periodically transmits V2X (Vehicle to everything) messages in order to communicate their status to other road users [paragraph 13]. The status includes information such as the road user's location, speed, and direction of motion. Schulte also teaches that objects in object lists can have time-dependent properties, and may be assigned time stamps when sent or on reception [paragraph 16]). 
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Abe with wherein the mobile ITS station periodically transmits the first message as taught by Schulte so that the mobile ITS station can update the information sent in the first period by the first message according to new information received by the second message.
	Regarding Claim 14. Abe in combination with Van Buer teaches the mobile ITS station of Claim 13.
	Abe does not teach:
	wherein the message management function block for managing the first message contains a cooperative awareness message (CAM) management function block, and 
	wherein the function block for managing the second message contains an local dynamic map (LDM) management function block.
	However, Schulte teaches:
	wherein the message management function block for managing the first message contains a cooperative awareness message (CAM) management function block, and 
	wherein the function block for managing the second message contains an local dynamic map (LDM) management function block (Schulte teaches an intelligent transportation system which periodically transmits V2X (Vehicle to everything) messages in order to communicate their status to other road users [paragraph 13]. The status includes information such as the road user's location, speed, and direction of motion. Such messages are also referred to as cooperative awareness messages (CAM). A road user who receives these CAMs can then maintain a list with all road users from whom he has received a status. Such a list is also referred to as a local dynamic map (LDM). Schulte also teaches that the V2X messages have telematics data of other road users that are received from Cooperative Awareness Messages (CAM), and wherein the traffic telematics data are entered in the LDM object list via the V2X program and received from other road users [Claim 7], which means that the telematics data can include traffic telematics, and these messages are transmitted to other road users and received from other road users from a CAM in the form of an LDM. The V2X application records received telematics data of surrounding objects in an LDM object list; recording detected telematics data of surrounding objects in a sensor object list, compares the LDM object list with the sensor object list such that a telematics data comparison block determines differential surrounding objects that are recorded only in the sensor object list, and creates, or at least one differential surrounding object, a proxy V2X message with the telematics data of this differential surrounding object [Claim 1]. Since this is done periodically, the vehicles in this invention are constantly sharing traffic information with one another via messages in the form of an LDM containing the traffic information, kinematic information corresponding to the current location, and information on a current location at the very least).
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Abe with wherein the message management function block for managing the first message contains a cooperative awareness message (CAM) management function block, and wherein the function block for managing the second message contains an local dynamic map (LDM) management function block as taught by Schulte so that the mobile ITS stations can communicate efficiently with one another and further improve the information available for planning predictive routes and manage communications that transmitted and received by the vehicle.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. US 20170308094 A1 (“Abe”), Van Buer et al. US 20070213922 A1 (“Van Buer”), and Schulte et al. US 20170214747 A1 (“Schulte”) as applied to claim 9 above, and further in view of Breed US 20050134440 A1 (“Breed”).
	Regarding Claim 10. Abe in combination with Van Buer and Schulte teaches the method of Claim 9.
	Abe does not teach:
	wherein if the mobile ITS station needs to transmit an emergency signal at a timing corresponding to a period for which the first message is to be transmitted, 
	the mobile ITS station assigns a higher priority to the emergency signal than the first message and transmits the emergency signal.
	However, Breed teaches:
	wherein if the mobile ITS station needs to transmit an emergency signal at a timing corresponding to a period for which the first message is to be transmitted, 
	the mobile ITS station assigns a higher priority to the emergency signal than the first message and transmits the emergency signal (Breed teaches a method and system for detecting objects external to a vehicle. Vehicles can communicate with one another and when many vehicles are present, a priority scheme can be developed based on the urgency of the message, the proximity of the vehicle, or another desired prioritizing scheme [paragraph 544]. An ordinary driver who first appears on the scene of an accident can identify a potential hazard and tag a message as a high priority message [paragraph 547]. Breed also teaches that an improvement in this system would use a rotating aperture that would only allow communication from a limited angle at a time further reducing the chance for multiple messages to interfere with each other. Each vehicle transmits at all angles but receives at only one angle at a time [paragraph 503], where the angle is a phase angle and represents a wavelength in which the vehicle is receiving messages [paragraph 98]. This means that the method and system of Breed allows vehicles to communicate with one another, send multiple messages at once, assign priority to different messages that are transmitted at the same time, and assign a higher priority to an emergency signal).
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Abe with wherein if the mobile ITS station needs to transmit an emergency signal at a timing corresponding to a period for which the first message is to be transmitted, the mobile ITS station assigns a higher priority to the emergency signal than the first message and transmits the emergency signal as taught by Breed so that the mobile ITS station can transmit emergency signals in the event of an emergency and assign those messages higher priority over the first message. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664